                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                               Plaintiff,         )
                                                  )
                       v.                         )
                                                  )                    No. 3:19-CR-39-TAV-HBG
                                                  )
CHARLES WARREN,                                   )
                                                  )
                               Defendant.         )



                                MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation, as may be appropriate. The parties

appeared before the undersigned on August 13, 2019, for a pretrial conference and motion hearing

on the Defendant’s Motion to Continue [Doc. 12], filed on July 21, 2019. Assistant United States

Attorney Anne-Marie Svolto appeared on behalf of the Government. Attorneys Douglas A. Trant

and Julia Anna Trant represented Defendant Warren, who was also present.

       In the motion, the Defendant asks to continue the August 27, 2019 trial date and other

associated deadlines in this case, in order to give newly retained counsel adequate time to prepare.

The motion states that the Defendant waives his speedy trial rights and asserts that the interests of

justice will be served by granting the motion.

       At the motion hearing, Mr. Trant stated that he and Ms. Trant came into the case after the

schedule was set. He said the parties were working on a resolution of this case but needed

additional time for negotiations or to prepare for trial, if negotiations are not successful. Mr. Trant
confirmed that the Defendant is waiving his statutory and constitutional speedy trial rights with

regard to the instant motion.

       AUSA Svolto stated that the Government does not oppose the motion to continue. The

parties agreed on a new trial date of January 28, 2020.

       The Court finds the Defendant’s motion to continue the trial and other deadlines is not

opposed by the Government and is well-taken. The Court also finds that the ends of justice served

by granting a continuance outweigh the interest of the Defendant and the public in a speedy trial.

18 U.S.C. § 3161(h)(7)(A). At the initial appearance and arraignment on June 24, 2019, the

undersigned appointed [Doc. 5] the Federal Defender Services of Eastern Tennessee to represent

Defendant Warren. The Court substituted [Doc. 11] the Trants as the Defendants’ attorneys of

record in this case on July 1, 2019. New defense counsel represent that they need additional time

to engaged in plea negotiations and to prepare the case for trial, if those negotiations prove

unsuccessful. The Court finds that the parties do not have sufficient time in the two weeks before

the August 27 trial date. Thus, the Court finds that without a continuance, new counsel would not

have the reasonable time necessary to prepare for trial, even proceeding with due diligence. See

18 U.S.C. § 3161(h)(7)(B)(iv).

       Accordingly, Defendant Warren’s Motion to Continue [Doc. 12] is GRANTED, and the

trial is reset to January 28, 2020. The Court finds that all the time between the filing of the motion

on July 21, 2019, and the new trial date of January 28, 2020, is fully excludable time under the

Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B).

With regard to additional scheduling in this case, the deadline for filing pretrial motions is reset to

September 13, 2019. Responses to motions are due on or before September 27, 2019. If the

parties file any pretrial motions requiring a hearing, the Court will schedule a motion hearing.



                                                  2
Motions in limine are due on or before January 13, 2020. The parties are to appear before the

undersigned for a final pretrial conference on January 14, 2020, at 11:00 a.m. The deadline for

concluding plea negotiations and for providing reciprocal discovery is also January 14, 2020.

Special requests for jury instructions shall be submitted to the District Judge no later than January

17, 2020, and shall be supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED as follows:

          (1) Defendant Warren’s Motion to Continue [Doc. 12] is GRANTED;

          (2) The trial of this matter is reset to commence on
              January 28, 2020, at 9:00 a.m., before the Honorable Thomas A.
              Varlan, United States District Judge;

          (3) All time between the filing of the motion on July 21, 2019, and the
              new trial date of January 28, 2020, is fully excludable time under
              the Speedy Trial Act for the reasons set forth herein;

          (4) The new deadline for filing pretrial motions is September 13, 2019.
              Responses to motions are due on or before September 27, 2019;

          (5) The deadline for filing motions in limine is January 13, 2020;

          (6) The final pretrial conference will take place before the undersigned
              on January 14, 2020, at 11:00 a.m. This date is also the new
              deadline for concluding plea negotiations and providing reciprocal
              discovery; and

          (7) Special requests for jury instructions with appropriate citations
              shall be submitted to the District Judge by January 17, 2020.

       IT IS SO ORDERED.
                                              ENTER:



                                              United States Magistrate Judge




                                                 3
